DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 11/10/21have been fully considered but they are not persuasive.  Applicant has amended claim 73 to incorporate the limitations of now cancelled claim 81.  Applicant argues Eckstein teaches away from a wound contact layer that carries an adhesive portion on a lower surface thereof as recited in amended claim 73.  Applicant cites paragraphs 0008, 0036, and 0136 of Eckstein as support for this statement.  However, in paragraph 0008, Eckstein is referring to an adhering absorbent foam. In paragraph 0036, Eckstein references the advantages of the absorbent body and how it avoids the growing together of the wound base and the wound dressing, no reference to an adhesive.  And in paragraph 0136, Eckstein references an adhesive is desirable for forming an air tight seal at the vacuum penetration/connection site.  Thus, Applicant has mischaracterized the teaching ‘away’ of Eckstein for using an adhesive portion on a lower surface, and Applicant’s arguments are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Eckstein actually teaches a self-adhering cover for attachment to the skin or in the alternative using an adhesive (paragraph 0111). Thus, it would be obvious to use an adhesive on a lower surface as taught in Gudnason so that an air tight wound closure is ensured. 

As to claims 77 and 87, Applicant argues although Eckstein teaches options for the cover layer i.e. opaque, partially transparent, or completely transparent as well as options for the foam layer i.e. open cell foam the Office Action fails to provide a rationale to combine the teachings or features of the different embodiments of Eckstein.  With respect to the argument that Eckstein not provide any reason to combine the elements as presently claimed, the examiner disagrees.  Eckstein does in fact provide various types of cover materials as well as absorbent elements including the claimed elements for combining a transparent cover and foam absorbent.  It is obvious to try to combine the elements choosing from a finite number of predictable solutions.  Combining prior art elements according to known methods to yield predictable results.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose from a finite number of predictable cover materials and absorbent elements with the expectation of success of producing a wound dressing where one could observe the absorbent foam as it becomes saturated with fluids, while still obscuring the wound itself.  Whereby the user or care giver would be able to determine when the dressing . 


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claim 73-75, 77-80, 83, 87-88, and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein et al. US 2011/0004172 in view of Gudnason et al. US 2006/0241542.

As to claim 73, Eckstein teaches a wound dressing for placement at a wound site, the wound dressing comprising: 
a wound contact layer 66; 
an absorbent layer 3 for absorbing wound exudate, the absorbent layer positioned above the wound contact layer 66 and comprising superabsorbent material (paragraphs 0188, 0196); 
a foam layer 77 positioned above the absorbent layer 3 – where Eckstein teaches the additional pressure distribution layer 77 can be an open-cell or semi-open cell foam (paragraph 0159);
a cover layer 1 positioned above foam layer 77; wherein the foam layer 77 is in direct contact with the cover layer and is visible through the cover layer – where Eckstein teaches the cover material 1 can be opaque or partially transparent material (paragraph 0188).

Eckstein teaches the present invention substantially as claimed. However, Eckstein does not teach the wound contact layer carries an adhesive portion on a lower surface thereof, the adhesive portion for forming a substantially fluid tight seal over the wound site. Gudnason teaches an adhesive on the wound contact layer to gently adhere to the wound site and still provide superior fluid uptake (Gudnason paragraph 0015). It would have been obvious to one having ordinary skill in the art to modify the wound dressing of Eckstein with an adhesive as taught in Gudnason. Doing so would provide easy application and removal to the wound, which Gudnason teaches (Gudnason paragraph 0041).


As to claim 74, the foam layer 77 comprises an open celled foam (Eckstein paragraph 0159) capable of allowing transmission of gas or vapor therethrough. 
As to claim 75, Eckstein teaches the advantage of the additional pressure layer (foam layer 77) is that pressure exerted on the base of the wound by the dressing is distributed more evenly (paragraph 0158).  Thus, it is reasonable to assume that pressure is exhibited in one area and distributed over another second area where the second area is larger since the pressure is described as being distributed more evenly.  

As to claim 76, Eckstein/Gudnason teaches the present invention substantially as claimed. Eckstein teaches the additional pressure layer (foam layer) 77 can comprise an open-cell foam (paragraph 0159), but does not specifically teach the foam layer comprises at least one of polyurethane and polyester.  Eckstein teaches an open-cell wound contact layer comprising polyurethane (paragraph 0144).  It would have been obvious to one having ordinary skill in the art when the invention was originally filed to use a polyurethane open-cell foam for the foam layer, since Eckstein/Gudnason teaches polyurethane is preferred for providing material that permits the passage of wound exudate (Eckstein paragraphs 0143-0144). 
As to claim 77, Eckstein teaches the foam layer can comprise an open-cell foam, which would obscure a view of the wound exudate in the absorbent layer.  Eckstein also teaches the foam layer has openings which would render it partially translucent (paragraph 0198). As to claim 78, Eckstein teaches the cover layer 1 is air-impermeable (paragraph 0162).  However, Eckstein also teaches the ‘air-tight closure’ is not understood to be the complete absence of gas exchange between the wound space and its environment and the cover materials can be used that exhibit slight gas permeability provided the vacuum necessary for vacuum therapy is maintained (paragraph 0105). 
As to claim 79, the absorbent layer comprises cellulose fibers (paragraph 0066). 

As to claim 80, the wound dressing further comprises a transmission layer between the wound contact layer and the absorbent layer – where Eckstein teaches the absorbent body is enveloped in a textile material consisting of an interlock knitted fabric (paragraph 0069). Eckstein teaches the article further comprises a porous layer positioned between the wound contact layer and the absorbent layer, the porous layer configured to draw exudate away from the wound site (paragraphs 0155 and 0165).

As to claim 83, the wound dressing further comprises a suction port 36 above an orifice of the cover layer (paragraphs 0140, 0191; Figures 3 and 8), wherein the suction port 36 is configured to be fluidically connected to a source of negative pressure 39 (Figure 3; paragraphs 0190- 0191). As to claim 87, Eckstein teaches a wound dressing for placement at a wound site, the wound dressing comprising: 
a wound contact layer 66; 
an absorbent layer 3 for absorbing wound exudate, the absorbent layer positioned above the wound contact layer 66 and comprising superabsorbent material (paragraphs 0188, 0196); 
a foam layer 77 positioned above the absorbent layer 3 – where Eckstein teaches the additional pressure distribution layer 77 can be an open-cell or semi-open cell foam (paragraph 0159);
a cover layer 1 positioned above foam layer 77 -  Eckstein teaches cover materials, including films, can be used that exhibit slight gas permeability provided the vacuum necessary for vacuum therapy is maintained (paragraphs 0105-106, 112).
wherein the foam layer 77 is in direct contact with the cover layer and is visible through the cover layer – where Eckstein teaches the cover material 1 can be opaque or partially transparent material (paragraph 0188).

As to claim 88, Eckstein teaches the advantage of the additional pressure layer (foam layer 77) is that pressure exerted on the base of the wound by the dressing is distributed more evenly (paragraph 0158).  Thus, it is reasonable to assume that pressure is exhibited in one area and distributed over another second area where the second area is larger since the pressure is described as being distributed more evenly. 
As to claim 89, Eckstein/Gudnason teaches the present invention substantially as claimed. Eckstein teaches the additional pressure layer (foam layer) 77 can comprise an open-cell foam (paragraph 0159), but does not specifically teach the foam layer comprises at least one of polyurethane and polyester.  Eckstein teaches an open-cell wound contact layer comprising polyurethane (paragraph 0144).  It would have been obvious to one having ordinary skill in the art when the invention was originally filed to use a polyurethane open-cell foam for the foam layer, since Eckstein/Gudnason teaches polyurethane is preferred for providing material that permits the passage of wound exudate (Eckstein paragraphs 0143-0144). 
As to claim 90, the absorbent layer comprises superabsorbent material (Eckstein paragraph 0162). 

8. Claims 82 and 91 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein in view of Gudnason as applied to claims 73 and 87 above, and further in view of Howard et al. US 2006/0282028.

As to claims 82 and 91, Eckstein/Gudnason teaches the present invention substantially as claimed. However, Eckstein/Gudnason does not teach the obscuring element comprises an indicator for indicating a need to change the dressing. Howard teaches a wound management system having an indicator designed to alert medical personnel of circumstances that might require a dressing change such as a temperature change (paragraph 0047). It would have been obvious to one having ordinary skill in the art to modify Eckstein/Gudnason with a signaling mechanism for the benefits taught in Howard.

9. Claim 84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein in view of Gudnason as applied to claims 73 above, and further in view of Simmons et al. US 2011/0224631.  Eckstein/Gudnason teaches the present invention substantially as claimed.  Eckstein/Gudnason does not teach the wound dressing comprises a filter attached to the suction port over the orifice of the cover layer.  Simmons teaches a wound dressing having a connection to a negative pressure element and further teaches a port with a filter may be provided with the wound dressing (paragraph 0039).  It would have been obvious to one having ordinary skill in the art to modify the port of Eckstein/Gudnason with a filter as taught in Simmons since both items are used in the same environment and solve the problem of removing wound exudates.  

10. Claims 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckstein in view of Gudnason as applied to claim 73 above, and further in view of Buan et al. US 2009/0299251.
 
As to claim 85, Eckstein/Gudnason does not teach the suction port comprises a transparent material.   Buan teaches a wound dressing having a suction port 20 with a semi-transparent material over the viewing portal 56 so as to prevent any exudate from leaking out (Buan paragraph 0029).  Based on the teaching of Buan it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the suction port of Eckstein/Gudnason with a transparent or semi-transparent suction port so the user can view the exudates as they are removed to monitor any leakage. 

As to claim 86, Eckstein/Gudnason does not teach the suction port is situated closer to one end of the dressing, contrasted with a central position of the dressing.   Buan teaches the suction port 20 is located closer to one end contrasting with a central portion of the dressing (Buan Figure 2; paragraphs 0044-0045).  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781